Citation Nr: 1526543	
Decision Date: 06/23/15    Archive Date: 06/30/15

DOCKET NO.  14-05 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a posttraumatic concussion disorder with headaches, memory loss and decreased vision.

2.  Entitlement to an increased compensable rating for excoriation of the arms and legs.

3.  Entitlement to a disability rating in excess of 10 percent for lumbar spine strain with degenerative disc disease.


REPRESENTATION

Appellant represented by:	John Berry, Attorney at Law




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The Veteran served on active duty from January 2005 to June 2009.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The record indicates that the Veteran was scheduled for VA examinations in November 2014 in connection with the three claims on appeal, but missed those examinations.  Of note, the examination inquiry form includes two addresses for the Veteran; it is unclear where notification of a VA examination was sent.  Moreover, the claims file demonstrates that two supplemental statements of the case were returned to the RO by the post office and a March 2015 correspondence from the Veteran's attorney suggests that the Veteran may have returned to a prior address.  In sum, the Veteran is shown to have had at least three addresses over the course of the appeal and it is presently unclear whether she received notification of her last scheduled, November 2014, VA examinations.  

Giving the Veteran the benefit of the doubt, and wanting to provide the assistance needed to substantiate her claims, the Board finds further efforts can be made to determine the Veteran's present address and to schedule new VA examinations in order to determine the etiology of her claimed posttraumatic concussion disorder, and in order to determine the nature and severity of her excoriation and spine disability.  Additionally the Veteran should be notified in writing of these examination appointments at her current mailing address.  

Of note, the Veteran is also shown to have missed prior examinations despite apparently being adequately notified of those examinations.  Thus, she is reminded that, corresponding to VA's duty to assist her, is a duty on her part to cooperate with VA in developing a claim.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that "[t]he duty to assist is not always a one-way street").

Finally, the last VA treatment records incorporated into the Veteran's electronic claims file are dated in September 2013.  As additional evidence may be available, the Board must remand the case for further development. 38 C.F.R. § 3.159(c)(2) (2014).

Accordingly, the case is REMANDED for the following actions:

1.  Confirm the Veteran's present address.

2.  Obtain complete VA medical center records, including those dated since September 2013, and contact the Veteran and request her written authorization and consent to obtain records from all identified private physicians who have treated her for a head trauma, excoriation and a back disability, if any.

3.  Provide the complete claims file to a VA examiner for a medical opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that her claimed posttraumatic concussion disorder is related to her active service.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

4.  Schedule the Veteran for the appropriate VA examinations to ascertain the severity and manifestations of her service-connected (1) lumbar spine and (2) skin disabilities.  The entire claims file must be reviewed by the examiners.

All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings responsive to applicable rating criteria should be reported in detail.  The examiners should identify and completely describe all current symptomatology, and describe the impact of such on the Veteran's daily functioning, and in particular her occupational functioning.

5.  If the Veteran fails to report to any examination, include a copy of the letter notifying her of the scheduled examination in the claims file.

6.  Finally, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

